NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DEMARIO LASHAWN WEBSTER,           )
DOC #H23555,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-2475
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Demario Lashawn Webster, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.